 


109 HR 635 IH: To designate Poland as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 635 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mrs. Johnson of Connecticut (for herself, Mr. Lipinski, Mr. Shimkus, Mr. Crowley, and Mr. Weiner) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Poland as a program country under the visa waiver program established under section 217 of the Immigration and Nationality Act. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)Since the founding of the United States, Poland has proven its steadfast dedication to the causes of freedom and friendship with the United States, exemplified by the brave actions of Polish patriots such as Casimir Pulaski and Tadeusz Kosciuszko during the American Revolution.  
(2)Polish history provides pioneering examples of constitutional democracy and religious tolerance.  
(3)The United States is home to nearly 9,000,000 people of Polish ancestry. 
(4)Polish immigrants have contributed greatly to the success of industry and agriculture in the United States. 
(5)Since the demise of communism, Poland has become a stable, democratic nation. 
(6)Poland has adopted economic policies that promote free markets and rapid economic growth. 
(7)On March 12, 1999, Poland demonstrated its commitment to global security by becoming a member of the North Atlantic Treaty Organization.  
(8)On May 1, 2004, Poland will become a member State of the European Union.  
(9)Poland was a staunch ally to the United States during Operation Iraqi Freedom. 
(10)Poland has committed 2,300 soldiers to help with ongoing peacekeeping efforts in Iraq.  
(11)The Secretary of Homeland Security and Secretary of State administer the visa waiver program, which allows citizens from 27 countries, including France and Germany, to visit the United States as tourists without visas. 
(12)On April 15, 1991, Poland unilaterally repealed the visa requirement for United States citizens traveling to Poland for 90 days or less. 
(13)More than 100,000 Polish citizens visit the United States each year. 
2.RENDERING POLAND VISA WAIVER PROGRAM COUNTRYEffective on the date of the enactment of this Act, and notwithstanding section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), Poland shall be deemed a designated program country for purposes of the visa waiver program established under section 217 of such Act. 
 
